DETAILED ACTION
Summary
Claims 16-25 are pending in the application. Claims 16-25 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over T’ Hooft et al. (U.S PGPub 2014/0194757 A1) in view of Krivitski et al. (U.S PGPub 2004/0054293 A1).
Regarding Claim 16, T’ Hooft teaches an apparatus (Abstract), comprising: 
a guidewire (Fig. 1, FB is on a guidewire) configured to be positioned within a blood vessel [0043], 
wherein the guidewire comprises a first temperature sensing portion configured to measure a first temperature value at a first location within the blood vessel [0044] (Fig. 3, t1) [0050] and a second temperature sensing portion configured to measure a second temperature value at a second location within the blood vessel [0044] (Fig. 3, t2) [0050], 
wherein the first temperature sensing portion and the second temperature sensing portion are arranged along a length of the guidewire [0050] such that the first temperature value and the second temperature value are measured without movement of the guidewire through the blood vessel [0087] (without pullback means the temperatures are measured without movement); and 
a system configured to determine a blood flow within the blood vessel based on the first temperature value, the second temperature value [0045].
T’ Hooft fails to explicitly teach  the blood vessel comprises a mixture of blood and a fluid  infused into the blood vessel at an infusion rate, or determining a blood flow based on the infusion rate.
Krivitski teaches a method of determining blood flow using thermodilution (Abstract). This system infuses liquid into the blood at an infusion rate [0133] and determines the blood flow based on the infusion rate [0132].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of T’ Hooft to use an infusion rate to determine blood flow, as taught by Krivitski, as this provides a practical, low cost solution for determining blood flow, as recognized by Krivitski [0009].
Regarding Claim 17, the combination of references teaches the system substantially as claimed. T’ Hooft further teaches wherein the guidewire further comprises a sensor configured to generate a sensing signal representative of a property within the blood vessel [0069] (One of ordinary skill would recognize that the pressure sensor necessarily generates a sensing signal which would indicated the measured pressed, as otherwise the pressure sensor would be non-functional). 
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. T’ Hooft further teaches wherein the sensor comprises a pressure sensor, and wherein the sensing signal comprises a pressure sensing signal representative of a pressure within the blood vessel [0069] (One of ordinary skill would recognize that the pressure sensor necessarily generates a sensing signal which would indicated the measured pressed, as otherwise the pressure sensor would be non-functional).
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. T’ Hooft further teaches further comprising a catheter configured to be positioned within the blood vessel (Fig. 3, C) [0050].
While T’ Hooft suggests the temperature change could be caused by a liquid infused into the bloodstream [0016], T’ Hooft fails to explicitly teaches wherein the catheter comprises an opening configured to deliver the fluid into the blood vessel.
Krivitski teaches a catheter with an opening (Fig. 1, 34) configured to deliver fluid into the blood vessel [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of T’ Hooft to use a catheter with an opening to deliver fluid to the blood vessel, as taught by Krivitski, as this provides a practical, low cost solution for determining blood flow, as recognized by Krivitski [0009].
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. T’ Hooft wherein the guidewire is configured to extend distal of the catheter (Fig. 3, guidwire FB is distal to C) such that the first temperature sensing portion and the second temperature sensing portion are distal of the catheter [0050].
Regarding Claim 21, the combination of references teaches the invention substantially as claimed. T’ Hooft fails to explicitly teach an infusion pump coupled to the catheter and configured to provide the fluid.
Krivitski further teaches an infusion pump coupled to the catheter and configured to provide the fluid [0090]+[0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of T’ Hooft to use a catheter with an  injection pump to deliver fluid to the blood vessel, as taught by Krivitski, as this provides a practical, low cost solution for determining blood flow, as recognized by Krivitski [0009].
Regarding Claim 22, the combination of references teaches the invention substantially as claimed. T’ Hooft further teaches wherein the first temperature sensing portion and the second temperature sensing portion are configured to measure the first temperature value and the second temperature value simultaneously [0047]-[0048] (As the temperature values are temporally and spatially resolved, this suggests the temperature measurements are being taken at the same time [0049]).
Regarding Claim 23, the combination of references teaches the invention substantially as claimed. T’ Hooft further teaches wherein the guidewire comprises an optical fiber [0048], and wherein the optical fiber comprises the first temperature sensing portion and the second temperature sensing portion [0025]+[0050].
Regarding Claim 24, T’ Hooft teaches a method, comprising: 
measuring a first temperature value at a first location within a blood vessel  [0044] (Fig. 3, t1) [0050] using a first temperature sensing portion of a guidewire (Fig. 1, FB is on a guidewire)  positioned within the blood vessel [0043], 
measuring a second temperature value at a second location within the blood vessel using a second temperature sensing portion of the guidewire [0044] (Fig. 3, t2) [0050], 
wherein the first temperature sensing portion and the second temperature sensing portion are arranged along a length of the guidewire  [0050] such that the first temperature value and the second temperature value are measured without movement of the guidewire through the blood vessel [0087] (without pullback means the temperatures are measured without movement); and 
determining a blood flow within the blood vessel based on the first temperature value, the second temperature value [0045].
T’Hooft fails to explicitly teach wherein the blood vessel comprises a mixture of blood and a fluid infused into the blood vessel at an infusion rate or determining a blood flow based on the infusion rate.
Krivitski teaches a method of determining blood flow using thermodilution (Abstract). This system infuses liquid into the blood at an infusion rate [0133] and determines the blood flow based on the infusion rate [0132].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of T’ Hooft to use an infusion rate to determine blood flow, as taught by Krivitski, as this provides a practical, low cost solution for determining blood flow, as recognized by Krivitski [0009].
Regarding Claim 25, T’ Hooft teaches a non-transitory computer-readable medium comprising program code configured to cause an apparatus [0088] to carry out the method of claim 24 (See combination of T’ Hooft and Krivitski above).

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As detailed above, the combination of T’ Hooft and Krivitski teaches all the limitations of newly added claim 16. Dependent claims 17-25 are also rejected for the reasons detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D MATTSON/Primary Examiner, Art Unit 3793